  Case 17-21345         Doc 66     Filed 04/12/19 Entered 04/12/19 09:32:33              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21345
         KEVIN STEVERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/18/2017.

         2) The plan was confirmed on 09/05/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 04/02/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-21345      Doc 66       Filed 04/12/19 Entered 04/12/19 09:32:33                      Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $11,975.00
       Less amount refunded to debtor                           $14.49

NET RECEIPTS:                                                                                  $11,960.51


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $545.62
    Other                                                                  $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,567.38

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim        Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN EXPRESS               Unsecured         998.00        996.24           996.24        125.65        0.00
ARS ACCOUNT RESOLUTION         Unsecured          85.00           NA               NA            0.00       0.00
ASPIRE                         Unsecured      4,691.00            NA               NA            0.00       0.00
CBNA                           Unsecured      2,747.00            NA               NA            0.00       0.00
CHASE                          Unsecured      5,107.00            NA               NA            0.00       0.00
CREDIT COLL                    Unsecured          50.00           NA               NA            0.00       0.00
HYUNDAI MOTOR FINANCE CO       Unsecured            NA     19,534.37        19,534.37       2,733.89        0.00
LOANDEPOT.COM LLC              Secured       50,451.00    134,900.30       135,572.08            0.00       0.00
LOANDEPOT.COM LLC              Secured       85,963.00         671.78           671.78        671.78        0.00
MBB                            Unsecured         350.00           NA               NA            0.00       0.00
Mcydsnb                        Unsecured           6.00           NA               NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP   Unsecured     14,475.00            NA               NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP   Secured       14,375.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      3,125.00       4,039.59         4,039.59        565.35        0.00
QUANTUM3 GROUP LLC             Unsecured         861.00      1,388.17         1,388.17        194.28        0.00
QUANTUM3 GROUP LLC             Secured           500.00           NA               NA            0.00       0.00
SANTANDER CONSUMER USA         Unsecured     27,890.00     14,002.21        14,002.21       1,959.64        0.00
SANTANDER CONSUMER USA         Secured              NA           0.00             0.00           0.00       0.00
SYNCB/LENSCRAFTERS             Unsecured         105.00           NA               NA            0.00       0.00
WELLS FARGO BANK NA            Unsecured      8,010.00         829.97         8,163.76      1,142.54        0.00
WELLS FARGO BANK NA            Secured              NA       7,333.79         7,333.79           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-21345         Doc 66      Filed 04/12/19 Entered 04/12/19 09:32:33                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $135,572.08              $0.00              $0.00
       Mortgage Arrearage                                   $671.78            $671.78              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $7,333.79              $0.00              $0.00
 TOTAL SECURED:                                         $143,577.65            $671.78              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $48,124.34          $6,721.35              $0.00


Disbursements:

         Expenses of Administration                             $4,567.38
         Disbursements to Creditors                             $7,393.13

TOTAL DISBURSEMENTS :                                                                      $11,960.51


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
